Exhibit 10.64

      (UBS LOGO) [f51622f5162204.gif]   UBS Financial Services Inc.

Please complete and sign this form.
We must receive it by November 14, 2008.
Acceptance of UBS’s offer relating to auction rate securities
By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

  •   All Eligible ARS must remain in my UBS account listed below until I
exercise my Rights to sell my Eligible ARS to UBS or they are redeemed by the
issuer or purchased or sold on my behalf by UBS;     •   I will instruct my UBS
Financial Advisor or Branch Manager if and when I want to exercise my Rights and
sell my Eligible ARS to UBS during the period of June 30, 2010, through July 2,
2012;     •   The acceptance of UBS’s offer constitutes consent (to the extent
legally required) for UBS, acting as principal, to purchase my Eligible ARS or
to sell them on my behalf at any time in its sole discretion and without other
prior notice to me, from
the date that I accept this offer through July 2, 2012;     •   If UBS
purchases, sells or otherwise disposes of my Eligible ARS, it will deposit the
par value in my account within one business day of settlement of the
transaction;     •   I release UBS and its employees/agents from all claims
except claims for consequential damages directly or indirectly relating to its
marketing and sale of ARS and expressly agree that I will not seek any damages
or costs (punitive damages, attorney fees, etc.) other than consequential
damages. I also will not serve as a class representative or receive benefits
under any class action settlement or investor fund;     •   If the account named
below is in the name of a corporation, partnership, trust or other entity, I
represent and warrant that I have the power and authority to accept this offer
on behalf of that entity.

              Please complete and sign this form.     We must receive it by
November 14, 2008.
CYTOKINETICS, INC.
       
ATTN: SHARON SURREY-BARBARI
       
280 EAST GRAND AVENUE
  Mail   UBS Financial Services Inc.
SO SAN FRANCISCO CA 94080-4808
      ATTN: ARS Group
 
      1000 Harbor Boulevard
 
      Weehawken, NJ 07086
 
       
Account Number: CP 70764
  Fax   +1-201-422-7766

                 
(LOGO) [f51622f5162207.gif]
  Account owner signature   /s/ Sharon A. BARBARI   Date   10/27/08
 
  Additional party signature   SVP Finance and CFO   Date    
 
               
 
  Daytime telephone number   (650) 624-3009        

(LOGO) [f51622f5162208.gif]
If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-312-525-4500. Clients outside the U.S. may call +1-201-352-0105
collect.
We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.
UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.
UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.

            ©2008 UBS Financial Services Inc. All rights reserved. Member SIPC.
  1C-ARS0

(LOGO) [f51622f5162209.gif]

